Citation Nr: 1724362	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  14-14 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In February and July 2016, the Board remanded the issue for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence does not establish that it is at least as likely as not that a low back disorder, diagnosed as degenerative arthritis and degenerative disc disease with herniated disk, was manifested during service, or within one year of separation from service, or is otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38  U.S.C.A. § 1110 (West 2014); 38 C.F. R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that his current low back disorder is a result of his military service.  Specifically, he alleges that he injured his back on "Beniki Island" in the Solomon Islands in 1944 when he fell off of scaffolding.  He reported being on bedrest and on limited duty for three to four days.    

The Veteran's service treatment records are negative for complaints, treatments, or diagnoses related to the back.

The post-service treatment records reflect complaints of low back pain noted in a 2007 VA treatment record and a diagnosis of degenerative disc disease with herniated disk in an April 2011 treatment record.

On VA examination in March 2016 and in a December 2016 addendum, the Veteran was diagnosed as having degenerative arthritis of the lumbar spine.  The examiner opined that the lumbar spine condition was less likely as not caused by or a result of service.  The examiner explained that there is no objective evidence of an on-going back condition since the Veteran's discharge from service.  The discharge physical is negative for any back complaints.  The examiner noted that the Veteran's complaints of back pain did not start until 2007 at the age of 81 and that moderate to severe degenerative disc disease and spondylothesis are consistent with advanced age.  The examiner emphasized that the Veteran would have had ongoing back complaints much earlier if his in-service fall caused back damage.  The examiner noted that the Veteran was employed in various factories which required heavy manual labor after leaving the service and any [back] condition would have been evident much sooner.

As noted above, the Veteran has been diagnosed as having degenerative arthritis and degenerative disc disease with herniated disk of the lumbar spine.  However, the evidence does not support a finding that he experienced an in-service injury, disease or event to which a lumbar spine disability could plausibly be related.  In this regard, the VA examiner's opinion is clear - that while the Veteran reported an injury to his spine during service, there were no ongoing problems relating to the back and the current lumbar spine condition is not related to such reported injury. Rather, the examiner relates the Veteran's current lumbar spine condition to the aging process. 

Furthermore, while arthritis is considered a chronic disease under 38 C.F.R. 
§ 3.309, there has been no indication that continuity of symptomatology has been established in this case. 

The appeal as to service connection for a low back disorder must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disorder is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


